—Judgment, Supreme Court, New York County (Charles Ramos, J.), *295entered November 9, 1998, dismissing the complaint, unanimously affirmed, with costs.
The trial court properly dismissed the causes of action sounding in breach of contract, since the parties never agreed on a residual fee payment, but at most had an unenforceable agreement to agree. Plaintiffs sent defendant numerous versions of a proposed residual fee agreement that were materially different and which were never signed and returned by defendant as plaintiffs requested defendant to do if it accepted (see, Martin Delicatessen v Schumacher, 52 NY2d 105, 109-110). The cause of action in quantum meruit was also properly dismissed. Plaintiffs failed to prove that they rendered any actual post-closing services, as opposed to merely standing ready to perform such services, or the value of the services for which payment is sought (see, Farash v Sykes Datatronics, 59 NY2d 500, 506). Concur—Sullivan, J. P., Williams, Rubin, Buckley and Friedman, JJ.